 1   JARED BOBROW (STATE BAR NO. 133712)             COOLEY LLP
     jbobrow@orrick.com                              MICHAEL G. RHODES (116127)
 2   DIANA RUTOWSKI (STATE BAR NO. 233878)           (rhodesmg@cooley.com)
     drutowski@orrick.com                            101 California Street, 5th Floor
 3   DONNA LONG (STATE BAR NO. 312520)               San Francisco, CA 94111-5800
     dlong@orrick.com                                Telephone: (415) 693-2000
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road                                 MARK F. LAMBERT (197410)
 5   Menlo Park, CA 94025-1015                       (mlambert@cooley.com)
     Telephone:   +1 650-614-7400                    TIJANA M. BRIEN (286590)
 6   Facsimile:   +1 650-614-7401                    (tbrien@cooley.com)
                                                     JESSIE SIMPSON LAGOY (305257)
 7   GEOFFREY MOSS (STATE BAR NO. 258827)            (jsimpsonlagoy@cooley.com)
     gmoss@orrick.com                                3175 Hanover Street
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP              Palo Alto, CA 94304
     777 South Figueroa Street, Suite 3200           Telephone: (650) 843-5000
 9   Los Angeles, CA 90017-5855                      Facsimile: (650) 849-7400
     Telephone:    +1 213-629-2020
10   Facsimile:    +1 213-612-2499
                                                     Attorneys for Plaintiff
11                                                   MAGIC LEAP, INC.
     Attorneys for Defendants
12   CHI XU and HANGZHOU TAIRUO
     TECHNOLOGY CO., LTD., d/b/a NREAL
13
                                UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     MAGIC LEAP, INC.,                          Case No. 5:19-cv-03445-LHK
17
                   Plaintiff,                   JOINT STATEMENT RE THE
18                                              PARTIES’ REQUEST FOR ENTRY OF
          v.                                    A PROTECTIVE ORDER
19
     CHI XU, an individual; HANGZHOU            Courtroom:        6
20   TAIRUO TECHNOLOGY CO., LTD., d/b/a         Magistrate Judge: Hon. Susan van Keulen
     NREAL,
21
                   Defendants.
22

23

24

25

26

27

28                                                             JOINT STMT. RE REQ. FOR ENTRY OF
                                                                             PROTECTIVE ORDER
                                                                            5:19-CV-03445-LHK
 1   I.     NATURE OF THE CASE AND PRESENT DISCOVERY DISPUTE
 2          On June 17, 2019, Plaintiff Magic Leap, Inc. (“Magic Leap”) filed its complaint against
 3   Defendants Chi Xu (“Xu”) and Hangzhou Tairuo Technology Co., Ltd., d/b/a Nreal (“Nreal”).
 4   Magic Leap alleges that Xu, a former Magic Leap employee, violated the terms of a “Proprietary
 5   Information and Inventions Agreement” (“PIIA”) he signed while employed at Magic Leap. Xu
 6   founded Nreal after leaving Magic Leap. Magic Leap alleges that Xu’s formation of Nreal and
 7   Nreal’s product development reflects “improper use, disclosure and knowledge of Magic Leap’s
 8   Confidential Information (including the Confidential Designs) protected under the PIAA.”
 9   Complaint ¶ 23. Magic Leap’s Complaint brings four claims against Xu and Nreal: (1) Xu breached
10   the “Confidential Information” provision of the PIIA, (2) Nreal interfered with Xu’s obligations
11   not to misuse Magic Leap’s Confidential Information under the PIIA, (3) Xu and Nreal committed
12   constructive fraud against Magic Leap, and (4) Xu and Nreal violated California’s Unfair
13   Competition statute. On December 16, 2019, Xu and Nreal filed a motion to dismiss the complaint
14   in its entirety. That motion is fully briefed and pending before the Court.
15          On December 30, 2019, the Court ordered that “discovery, jurisdictional or otherwise, [was]
16   not … stayed.” Magic Leap has issued two sets of discovery requests. The Parties agree that entry
17   of a Protective Order is necessary. The Parties have largely worked through all of their disputes
18   over the terms of a Protective Order. However, despite their good faith meet and confer efforts,
19   the Parties are unable to agree on one issue: whether Designated In-House Counsel of the Parties
20   should have access to materials designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21   ONLY” (“AEO Materials”) under the Protective Order.
22          Defendants’ position is that In-House Counsel should not have access to such highly
23   confidential information (see Xu and Nreal’s [Proposed] Protective Order, attached as Exhibit A,
24   and redline showing changes from the Model Order, attached as Exhibit B). Plaintiff’s position is
25   that one In-House Counsel should have access to such highly confidential information (see Magic
26   Leap’s [Proposed] Protective Order, attached as Exhibit C, and redline showing changes from the
27   Model Order, attached as Exhibit D). The Parties otherwise agree on the scope and terms of a
28   Protective Order, and aside from the dispute over In-House Counsel access to AEO Materials, their
                                                                          JOINT STMT. RE REQ. FOR ENTRY OF
                                                     -1-                                PROTECTIVE ORDER
                                                                                       5:19-CV-03445-LHK
 1   proposed orders are otherwise the same. The Parties respectfully request the Court resolve this
 2   dispute and enter a Protective Order. The Parties’ respective positions on this issue are set forth
 3   below.
 4   II.      THE PARTIES’ DISPUTE REGARDING THE SCOPE OF A PROTECTIVE
 5            ORDER
 6            A.     Summary of Defendants Xu and Nreal’s Position
 7            Defendants Xu and Nreal’s proposed Protective Order, attached as Exhibit A, would
 8   prohibit both sides’ In-House Counsel from accessing AEO Materials. These materials, by
 9   definition, are “extremely sensitive” and “disclosure … to another Party or Non-Party would create
10   a substantial risk of serious harm.” Ex. A ¶¶ 2.8. Here, restricting access is necessary to protect
11   Defendants’ most sensitive technical and business information to a self-described competitor. See
12   Complaint (ECF No. 1) ¶¶ 18, 32–34.
13            In the Northern District, there is no presumption that in-house counsel get access to AEO
14   Materials. The Model Protective Order gives access to such counsel only “where deemed
15   appropriate in case-specific circumstances.” Exhibit E (Model Protective Order) ¶ 7.3(b). The rule
16   reflects that allowing in-house attorneys access to highly confidential and sensitive information of
17   a litigation adversary increases the risks of inadvertent disclosure, particularly where the in-house
18   attorneys may be involved in competitive decision-making. Pinterest, Inc. v. Pintrips, Inc., No.
19   13-CV-04608-RS (KAW), 2014 WL 5364263, at *3 (N.D. Cal. Oct. 21, 2014) (restricting in-house
20   counsel’s access to AEO materials); Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470
21   (9th Cir. 1992) (citing U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984)).
22            Here, there are no circumstances that warrant a departure from the default rule. Magic Leap
23   describes itself as a competitor of Nreal. Moreover, in the discovery served to date, Magic Leap
24   seeks the most sensitive information about Nreal and its products, including information and
25   documents about (1) Nreal’s business plans for all products, (2) exemplar and all prototypes of
26   Nreal’s current product, (3) Nreal’s current and contemplated development of any product in the
27   broad field of Spatial Computing, including product specifications, and (4) Nreal’s product
28   financials. These requests go far beyond the issues in this case and seek to discover Nreal trade
                                                                           JOINT STMT. RE REQ. FOR ENTRY OF
                                                     -2-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
 1   secrets. Permitting access—even limited access—to Magic Leap’s in-house legal team is especially
 2   problematic given the intimate knowledge they have about all aspects of Magic Leap’s business,
 3   including its road map. See Exhibit F (Profile of Ana Lang, https://profilemagazine.com/2018/ana-
 4   lang-magic-leap/) (“[Magic Leap in-house attorney Ana] Lang says everyone in the legal
 5   department must have an almost innate understanding of Magic Leap’s technology and product
 6   road map, like its devices, the apps and content available, key third-party business relationships,
 7   and overall specifications for the product’s optimal use.”). Given the nature of materials Magic
 8   Leap has already requested in discovery and the type of information that may come up in the
 9   ordinary course of business, there is a clear risk of inadvertent disclosure because of the difficulty
10   “for the human mind to compartmentalize and selectively suppress information once learned, no
11   matter how well-intentioned the effort may be to do so.” In re Deutsche Bank Trust Co. Americas,
12   605 F.3d 1373, 1378 (Fed.Cir.2010).
13          Moreover, restricting In-House Counsel access to AEO Materials will not prejudice any
14   party. Courts in the Northern District recognize that relying on outside counsel, especially where
15   counsel has been involved since the beginning of a dispute, is an acceptable alternative to opening
16   a party’s most guarded secrets to an adversary. See Pinterest, 2014 WL 5364263 at *3 (harm to
17   plaintiff for restricting access to AEO materials was “non-existent”); Brown Bag Software, 960
18   F.2d at 1471 (no prejudice where outside counsel had sufficient time and resources to review
19   confidential information and was presumably competent to evaluate the information); Intel Corp.
20   v. VIA Tech, Inc., 198 F.R.D. 525, 529 (N.D.Cal.2000) (“Requiring a party to rely on its competent
21   outside counsel does not create an undue or unnecessary burden.”). With experienced outside
22   counsel defending its interests, In-House Counsel access to AEO Materials is unnecessary.
23          B.      Summary of Plaintiff Magic Leap’s Position
24          As the parties “seeking an order that would limit the disclosure of discovery material to
25   certain persons,” the burden is on Defendants to “show[] good cause” that such disclosure should
26   be limited. Newmark Realty Capital, Inc. v. BGC Partners, Inc., No. 16CV01702BLFSVK, 2017
27   WL 2591842, at *1 (N.D. Cal. June 15, 2017). Here, Defendants cannot meet their burden. While
28   Defendants attempt to read into the Model Order language a stringent constraint on In-House
                                                                           JOINT STMT. RE REQ. FOR ENTRY OF
                                                     -3-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
 1   Counsel access to AEO Material, the Model Order clearly contemplates such access and sets forth
 2   the standard for allowing it. Indeed, courts routinely approve provisions identical in substance to
 3   what Plaintiff proposes “because all attorneys are officers of the court, ‘the general rule is that
 4   attorneys operating under a protective order will properly handle confidential information,’”
 5   regardless of whether they are in-house or outside counsel. Alza Corp. v. Impax Labs., Inc., No.
 6   C-03-4032-VRW, 2004 WL 7339748, at *2 (N.D. Cal. June 21, 2004).
 7           In an attempt to avoid this fundamental principle, Defendants conflate Magic Leap’s In-
 8   House Counsel’s knowledge of Magic Leap’s products and technology, with their involvement in
 9   competitive decision-making. See Exhibit F (https://profilemagazine.com/2018/ana-lang-magic-
10   leap/). But the two are plainly distinct and Defendants cannot possibly suggest that the fact that
11   Magic Leap’s In-House Counsel are “innate[ly]” familiar with the products of their employer
12   should disqualify them from being able to review AEO Materials. In order to alleviate Defendants’
13   concerns, and in accordance with the Model Order, Magic Leap’s proposal limits disclosure of
14   AEO Materials to a single in-house attorney “who has no involvement in competitive decision-
15   making.” See Exhibit E (Model Order) ¶ 7.3. Nreal would have the same right. As numerous
16   courts in this district have held, this limitation sufficiently protects against the competitive concerns
17   raised by Defendants. See, e.g., Newmark, 2017 WL at *1 (the “safeguards of Paragraph 7.3 are
18   designed to address the[se] concerns”); Aristocrat Techs. v. Int'l Game Tech., No. C 06-3717 MJJ
19   (JL), 2007 WL 9747649, at *5 (N.D. Cal. Feb. 1, 2007) (granting access to in-house attorney who
20   was not involved in competitive decision-making). The cases Defendants cite do not warrant a
21   different outcome as each involved a court’s rejection of a specific in-house attorney who was
22   involved in competitive decision-making, rather than a wholesale bar to all In-House Counsel
23   access. See, e.g., Pinterest, Inc. v. Pintrips, Inc., No. 13-CV-04608-RS (KAW), 2014 WL 5364263,
24   at *3 (N.D. Cal. Oct. 21, 2014) (analyzing whether particular in-house attorney was involved in
25   competitive decision-making); Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th
26

27

28
                                                                              JOINT STMT. RE REQ. FOR ENTRY OF
                                                       -4-                                  PROTECTIVE ORDER
                                                                                           5:19-CV-03445-LHK
 1   Cir. 1992) (same); Intel Corp. v. VIA Tech, Inc., 198 F.R.D. 525, 529 (N.D. Cal. 2000) (same).1
 2          Access to AEO Materials is important to Magic Leap’s prosecution of its case. This case
 3   centers around Defendants’ access to, and improper use of, Magic Leap’s Confidential Information
 4   relating to its product designs and plans. (See Complaint ¶ 17.) As such, Defendants’ documents,
 5   in particular, documents relating to Nreal’s formation, product design, and development efforts, are
 6   essential to a full assessment of the case. Magic Leap anticipates that Defendants will designate
 7   nearly all of their product and internal business information as AEO Materials. As such, Magic
 8   Leap seeks access to AEO Materials for a single in-house attorney. Access to AEO Materials will
 9   enable the in-house attorney to meaningfully assist outside counsel in assessing use of Magic
10   Leap’s Confidential Information, developing the facts and legal positions in the litigation, and
11   assessing the possibility of settlement. These are routine functions of In-House and there is no
12   good cause basis to deviate from the norm in this case.
13
     Dated: April 29, 2020
14                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
15

16                                                     By:            /s/ Jared Bobrow
                                                                           Jared Bobrow
17                                                                  Attorneys for Defendants
                                                               CHI XU and HANGZHOU TAIRUO
18                                                           TECHNOLOGY CO., LTD., d/b/a NREAL
19

20

21   Dated: April 29, 2020
                                                       COOLEY LLP
22

23
                                                       By:             /s/ Mark F. Lambert
24                                                                       Mark F. Lambert
                                                                       Attorneys for Plaintiff
25                                                                     MAGIC LEAP, INC.
26
     1
27     In In re Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir.2010), the court
     assessed the appropriateness of a patent prosecution bar and remanded for further analysis of
28   whether it was appropriate in that case. As such, it appears entirely inapplicable.
                                                                          JOINT STMT. RE REQ. FOR ENTRY OF
                                                    -5-                                 PROTECTIVE ORDER
                                                                                       5:19-CV-03445-LHK
 1

 2
                                              ATTESTATION
 3
            I attest that, under Civil Local Rule 5-1(i)(3), I have obtained concurrence in the filing of
 4
     this document from all Signatories.
 5

 6   Dated: April 29, 2020
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
 7

 8
                                                       By:            /s/ Jared Bobrow
 9                                                                         Jared Bobrow
                                                                    Attorneys for Defendants
10                                                             CHI XU and HANGZHOU TAIRUO
                                                             TECHNOLOGY CO., LTD., d/b/a NREAL
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           JOINT STMT. RE REQ. FOR ENTRY OF
                                                     -6-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
